398 Pa. 440 (1960)
Ginter Estate.
Supreme Court of Pennsylvania.
Argued January 13, 1960.
March 15, 1960.
*441 Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
William U. Smith, with him Smith & Smith, for appellant.
David L. Baird, with him Baird & McCamley, for appellee.
OPINION BY MR. JUSTICE BOK, March 15, 1960:
The decree, as modified below, is affirmed on the opinion of President Judge CAMPBELL, of the court below.
The decedent's widow, who is the administratrix c.t.a., is surcharged with one-half of the profits from the business from the death of the decedent to the liquidation of the business. The court below properly found that the widow and William C. Ginter, exceptant, should share the said profits, but overlooked ordering the surcharge. The figure of $6501.74 for the profits was agreed upon at argument, the items comprising it having been thrown into the general account.
The amount surcharged, $3250.87, shall be paid to the said William C. Ginter, exceptant.
Costs shall be paid by the estate.